 1
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
 2                                                           EASTERN DISTRICT OF WASHINGTON


 3                                                            Nov 29, 2018
 4                                                                SEAN F. MCAVOY, CLERK



 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 9
10    JULIE F.,

11             Plaintiff,                          No. 4:18-CV-05117-RHW
12
               v.                                  ORDER GRANTING
13                                                 DEFENDANT’S MOTION TO
                                                   DISMISS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
16             Defendant.
17         Before the Court is Defendant’s Motion to Dismiss, filed on September 17,
18   2018. ECF No. 8. Plaintiff is represented by attorney Chad L. Hatfield, and
19   Defendant is represented by Special Assistant United States Attorney Martha A.
20   Boden. Plaintiff did not file a response to this motion. This motion was decided
21   without oral argument.
22                                    BACKGROUND
23         On July 12, 2018, Plaintiff initiated this action by filing a complaint seeking
24   judicial review of a final decision of the Commissioner of Social Security
25   (“Commissioner”) finding her not disabled. ECF No. 1. Defendant now moves the
26   Court for an order dismissing the above-captioned case because Plaintiff did not
27
28
     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 1
 1   file her civil action seeking review within the statutorily mandated 60-day time
 2   period. ECF No. 8 at 2. As noted above, Plaintiff did not file a response.
 3                                      DISCUSSION
 4         42 U.S.C. § 405(g) governs the procedure in which suits against the
 5   Commissioner must be brought. It provides that:
 6         Any individual, after any final decision of the Commissioner of Social
           Security made after a hearing to which he was a party, irrespective of
 7
           the amount in controversy, may obtain a review of such decision by a
 8         civil action commenced within sixty days after the mailing to him of
           notice of such decision or within such further time as the
 9
           Commissioner of Social Security may allow.
10
     42 U.S.C. § 405(g) (emphasis added). A claimant is presumed to have received
11
     notice of the Appeals Council’s action five days after the date on the notice, unless
12
     Plaintiff makes a reasonable showing to the contrary. 20 C.F.R. § 422.210(c).
13
           Defendant has put forth evidence that the Appeals Council’s notice was
14
     issued on May 3, 2018. ECF No. 8. By operation of the regulations, Plaintiff is
15
     presumed to have received that notice five days later on May 8, 2018. 20 C.F.R. §
16
     422.210(c). Thus, Plaintiff’s deadline to file her civil action was on or before July
17
     9, 2018. 42 U.S.C. § 405(g); 20 C.F.R. § 422.210(c); ECF No. 8. Plaintiff did not
18
     file her complaint until July 12, 2018. ECF No. 1.
19
           Accordingly, the Court finds that the complaint was not filed within the
20
     statutorily mandated 60-day time limit. Based on the record, Defendant’s Motion
21
     to Dismiss, and the lack of response in opposition to the Motion to Dismiss, the
22
     Court finds good cause to GRANT Defendant’s Motion to Dismiss.
23
           ///
24
           ///
25
           ///
26
           ///
27
           ///
28
     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 2
 1         Accordingly, IT IS HEREBY ORDERED:
 2         1. Defendant’s Motion to Dismiss, ECF No. 8, is GRANTED.
 3         IT IS SO ORDERED. The District Court Executive is directed to enter this
 4   Order, forward copies to counsel, and close the file.
 5         DATED this 29th day of November, 2018.
 6
 7                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
 8                           Senior United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 3
